FILED
                              NOT FOR PUBLICATION                           DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE MILTON GAMEZ-SORTO,                         No. 05-71092

               Petitioner,                        Agency No. A078-956-276

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Milton Gamez-Sorto, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for special rule



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
cancellation of removal under the Nicaraguan Adjustment and Central American

Relief Act of 1997 (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252.

Reviewing de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), we deny the petition for review.

       Gamez-Sorto’s contentions are foreclosed by this court’s recent decision in

Barrios v. Holder, No. 06-74983, 2009 WL 2882868, at *6-12 (9th Cir. September

10, 2009) (holding that a minor who seeks relief as a derivative under NACARA

must personally satisfy the requirement of seven years of continuous physical

presence and that a parent’s physical presence in the United States cannot be

imputed to the minor).

       PETITION FOR REVIEW DENIED.




AP/Research                               2                                     05-71092